UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Section 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated:July 9, 2012 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date:July 9, 2012 By: /s/Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate Release Date: July 9, 2012 12-30-TR Teck Announces Temporary Withdrawal of Quebrada Blanca Phase 2 SEIA Application Vancouver, B.C.–Teck Resources Limited (TSX: TCK.A and TCK.B, NYSE: TCK) (“Teck”) announced today that it has temporarily withdrawn the Social and Environmental Impact Assessment ("SEIA") application for the Quebrada Blanca Phase 2 project. Teck is in the process of reviewing comments by the regulators, after which the application will be resubmitted. Forward-Looking Statements This press release contains certain forward-looking statements within the meaning of the United States Private Securities Litigation Reform Act of 1995 and forward-looking information as defined in the Securities Act (Ontario). Forward-looking statements include statements regarding Teck’s plans to resubmit the Supplemental Environmental Impact Statement for the Quebrada Blanca Phase 2 project and the timing of the resubmittal. Forward-looking statements involve known and unknown risks, uncertainties and other factors, which may cause the actual result to be materially different from any future result expressed or implied by the forward-looking statements. Factors that may cause actual results to vary include, but are not limited to, unanticipatedchanges in legislation or Government policy, difficulties or delays in completing environmental studies, or other unanticipated events. About Teck Teck is a diversified resource company committed to responsible mining and mineral development with major business units focused on copper, steelmaking coal, zinc and energy. Headquartered in Vancouver, Canada, its shares are listed on the Toronto Stock Exchange under the symbols TCK.A and TCK.B and the New York Stock Exchange under the symbol TCK.www.teck.com. Media Contact: Marcia Smith SVP, Sustainability and External Affairs Tel.: 604.699.4616 E-mail: marcia.smith@teck.com Investor Contact: Greg Waller VP, Investor Relations & Strategic Analysis Tel.:604.699.4014 E-mail: greg.waller@teck.com
